Exhibit Griffonia seeds from which ONE Bio’s CHE business unit extracts 5-HTP and the 5-HTP product distributed by that business unit Fresh boiled 18L bamboo distributed by ONE Bio’s OP business unit Ganoderma (Reishi-mushroom) Tea distributed by ONE Bio’s CHE business unit Private labeled, seasoned pre cooked vegetables sold by ONE Bio’s OP business unit to Kobe Bussan Supermarkets in Japan House brand seasoned, pre-cooked vegetables distributed by ONE Bio’s OP business unit Bamboo processing facility of ONE Bio s OP business unit located in Jianou, Fujian, China Extraction machinery of ONE Bio’s CHE business unit located in Sanming, Fujian, China
